Ethel Wilson, the defendant in error, recovered a verdict and judgment against the plaintiff in error in a common law action for personal injuries received in a collision with an automobile in which she was riding as a passenger, and a truck which was at the time owned and operated by plaintiff in error.
It is contended here that the trial court erred in striking a plea of contributory negligence tendered by the defendant, that he erred in giving certain charges to the jury and that on the showing made the judgment was excessive.
Under the facts of this case the plea of contributory negligence was properly stricken. It did not contain allegations sufficient to meet the requirements of good pleading for a plea of that kind. We have read the record carefully and fail to see that the charges complained of were erroneous.
The evidence discloses that as a result of the collision the arm of the defendant in error, a negro woman, was broken and her shoulder was badly damaged, that she was an ordinary laborer, that she was laid up for three or four months before she could work at all and that now she works with pain and her doctor testifies that she will always do so. She incurred doctor bills and hospitals of about $200.00.
In view of such injury and discomfort and the fact that there is an entire absence of showing that the jury *Page 205 
was influenced by considerations outside the record, we see no reason to disturb the judgment, so it is affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.